 1   KRISTINE M. KUZEMKA, ESQ.
     Nevada Bar #8836
 2   Kuzemka Law Group
     1180 N. Town Center Drive, Suite 100
 3   Las Vegas, Nevada 89144
     (702) 949-9990
 4   kristine@kuzemkalaw.com
     Attorney for Defendant, Jamal William
 5
 6                                     UNITED STATES DISTRICT COURT
 7                                            DISTRICT OF NEVADA
 8
 9    UNITED STATES OF AMERICA,

10                        Plaintiff,                            Case No. 2:17-cr-124-JAD-GWF

11    v.
                                                                STIPULATION TO REMOVE
      JAMAL WILLIAM,                                            GLOBAL POSITIONING SATELLITE
12                                                              MONITORING DEVICE
13                        Defendant.

14
15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich, United
16   States Attorney, and Robert Knief, Assistant United States Attorney, and Kristine M. Kuzemka, Esq.,
17   counsel for Defendant, JAMAL WILLIAM, that the Global Positioning Satellite (GPS) Monitoring
18   Device be removed.
19          This Stipulation is entered for the following reasons:
20          1. Defense Counsel was advised by Pre-trial Services Officer Allison, that Mr. William has
21             been in compliance with the conditions of the Pre-trial release Order since the Court’s Order
22             dated July 24, 2018 (ECF 163);
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1         2. Both counsel for the United States and the pre-trial release officer have no objection to the
 2            request for for removal of the device;
 3
 4         DATED this 25th day of April, 2019.
 5
 6   /s//ROBERT KNIEF                                   /s//KRISTINE M. KUZEMKA
     ROBERT KNIEF                                      KRISTINE M. KUZEMKA, ESQ.
 7   Assistant United States Attorney                  Nevada Bar #8836
     Counsel for the United States                     Kuzemka Law Group
 8                                                     1180 N. Town Center Drive, Ste. 100
                                                       Las Vegas, Nevada 89144
 9                                                     Attorney for Defendant JAMAL WILLIAM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
 1   KRISTINE M. KUZEMKA, ESQ.
     Nevada Bar #8836
 2   Kuzemka Law Group
     1180 N. Town Center Drive, Suite 100
 3   Las Vegas, Nevada 89144
     (702) 949-9990
 4   kristine@kuzemkalaw.com
     Attorney for Defendant, Jamal William
 5
 6                                     UNITED STATES DISTRICT COURT
 7                                           DISTRICT OF NEVADA
 8
 9    UNITED STATES OF AMERICA,
10                        Plaintiff,                       Case No. 2:17-cr-124-JAD-GWF
11    v.
12    JAMAL WILLIAM,
13                        Defendant.

14
15
16                                                ORDER
17          IT IS THEREFORE ORDERED that the Global Positioning Satellite (GPS) Monitoring Device
18   be removed from Defendant JAMAL WILLIAM.
19
20          Dated this 30th day of April, 2019.
21
22
23
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                       3
